      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 1 of 10 Page ID #:894



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   DEBORAH L. J.,                     )          NO. ED CV 19-2022-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )          MEMORANDUM OPINION
                                        )
14   ANDREW SAUL, Commissioner of       )
     Social Security,                   )
15                                      )
                    Defendant.          )
16   ___________________________________)

17

18                                     PROCEEDINGS

19

20         Plaintiff filed a complaint on October 22, 2019, seeking review

21   of the Commissioner's denial of benefits.         The parties consented to

22   proceed before a United States Magistrate Judge on November 25, 2019.

23   Plaintiff filed a motion for summary judgment on March 4, 2020.

24   Defendant filed a motion for summary judgment on March 27, 2020.              The

25   Court has taken the motions under submission without oral argument.

26   See L.R. 7-15; “Order,” filed October 28, 2019.

27   ///

28   ///
      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 2 of 10 Page ID #:895



 1                                      BACKGROUND

 2

 3        Plaintiff asserted disability based on a host of alleged

 4   impairments (Administrative Record (“A.R.”) 44-69, 98, 188).            An

 5   Administrative Law Judge (“ALJ”) examined the record and heard

 6   testimony from Plaintiff and a vocational expert (A.R. 17-183, 188-

 7   818).    The ALJ found some of Plaintiff’s alleged physical impairments

 8   to be severe, but also found that Plaintiff retains the residual

 9   functional capacity to work (A.R. 22-33).         The Appeals Council denied

10   review (A.R. 1-3).

11

12        In determining that Plaintiff can work, the ALJ found Plaintiff’s

13   testimony regarding her subjective physical symptomatology to be less

14   than fully credible (A.R. 26-31).       The parties’ motions dispute the

15   validity of the ALJ’s credibility finding.1

16

17                                 STANDARD OF REVIEW

18

19        Under 42 U.S.C. section 405(g), this Court reviews the

20   Administration’s decision to determine if: (1) the Administration’s

21   findings are supported by substantial evidence; and (2) the

22   Administration used correct legal standards.         See Carmickle v.

23   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

24

25        1
               The motions do not appear specifically to dispute
26   whether substantial evidence otherwise supports the ALJ’s
     determination that Plaintiff can work. In any event, after
27   reviewing the entire record, the Court finds that substantial
     evidence does support the ALJ’s determination that Plaintiff can
28   work.

                                             2
      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 3 of 10 Page ID #:896



 1   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 2   682 F.3d 1157, 1161 (9th Cir. 2012).        Substantial evidence is “such

 3   relevant evidence as a reasonable mind might accept as adequate to

 4   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

 5   (1971) (citation and quotations omitted); see also Widmark v.

 6   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 7

 8        If the evidence can support either outcome, the court may

 9        not substitute its judgment for that of the ALJ.           But the

10        Commissioner’s decision cannot be affirmed simply by

11        isolating a specific quantum of supporting evidence.

12        Rather, a court must consider the record as a whole,

13        weighing both evidence that supports and evidence that

14        detracts from the [administrative] conclusion.

15

16   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

17   quotations omitted).     The harmless error rule applies to the review of

18   administrative decisions regarding disability.          See Garcia v.

19   Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v. Astrue,

20   640 F.3d 881, 886-88 (9th Cir. 2011).

21

22                                      DISCUSSION

23

24        Plaintiff testified to excruciating, profoundly incapacitating

25   physical symptoms (A.R. 47-67).       According to Plaintiff, she

26   experiences: “severe pain throughout [her] body”; swelling in her

27   feet, ankles and knees “so bad” she feels like she is “going to

28   burst”; sharp pains in the bottoms of her feet; numbness in her toes,

                                             3
      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 4 of 10 Page ID #:897



 1   legs and hands; headaches; and intense pains in her stomach, knees and

 2   back.     Id.   Plaintiff claimed that her symptoms force her to be almost

 3   entirely inactive (A.R. 63-64).       She says that she spends 22 hours a

 4   day either lying down with her feet propped up or sitting down with

 5   her feet propped up.     Id.   According to Plaintiff, she needs to “pop”

 6   her knee into place just to be able to walk, and then she still needs

 7   a cane, a wheeled chair or a walker to ambulate, even short distances

 8   in and around her own home (A.R. 56, 65).         She further testified that,

 9   whenever she moves, her back “literally pops . . . in and out of

10   place” (A.R. 65).

11

12         Where an ALJ finds that a claimant’s medically determinable

13   impairments reasonably could be expected to cause some degree of the

14   alleged symptoms of which the claimant subjectively complains,2 any

15   discounting of the claimant’s complaints must be supported by

16   specific, cogent findings.      See Berry v. Astrue, 622 F.3d 1228, 1234

17   (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995);

18   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th Cir. 1996)

19   (indicating that ALJ must offer “specific, clear and convincing”

20   reasons to reject a claimant’s testimony where there is no evidence of

21   ///

22   ///

23   ///

24   ///

25   ///

26
           2
27             The ALJ recited such a finding, as the ALJ had
     determined that Plaintiff has severe diabetes and degenerative
28   orthopedic problems (A.R. 22, 28).

                                             4
      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 5 of 10 Page ID #:898



 1   “malingering”).3    An ALJ’s credibility finding “must be sufficiently

 2   specific to allow a reviewing court to conclude the ALJ rejected the

 3   claimant’s testimony on permissible grounds and did not arbitrarily

 4   discredit the claimant’s testimony.”        See Moisa v. Barnhart, 367 F.3d

 5   882, 885 (9th Cir. 2004) (internal citations and quotations omitted);

 6   see also Social Security Ruling (“SSR”) 96-7p (explaining how to

 7   assess a claimant’s credibility), superseded, SSR 16-3p (eff. Mar. 28,

 8   2016).4   As discussed below, the ALJ stated sufficient reasons for

 9   finding Plaintiff’s subjective allegations to be less than fully

10   credible.

11

12        The ALJ determined that the objective medical evidence supported

13   a residual capacity inconsistent with Plaintiff’s claimed inability to

14   function (A.R. 28-31).     As the ALJ observed, the medical examinations

15   and testing reflected in the Administrative Record yielded mostly mild

16
          3
17             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
18   “clear and convincing” standard. See, e.g., Leon v. Berryhill,
     880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
19   F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
     1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
20
     F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
21   1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995, 1014-
     15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000 WL
22   1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting earlier
     cases). In the present case, the ALJ’s findings are sufficient
23   under either standard, so the distinction between the two
     standards (if any) is academic.
24
          4
25             The appropriate analysis under the superseding SSR is
     substantially the same as the analysis under the superseded SSR.
26   See R.P. v. Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5,
     2016) (stating that SSR 16-3p “implemented a change in diction
27   rather than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16-3p “makes clear what our precedent already required”).

                                             5
      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 6 of 10 Page ID #:899



 1   or moderate findings (A.R. 28-30, 383-85, 399-401, 406-408, 721,742,

 2   795, 797, 800).    An ALJ permissibly may rely in part on a lack of

 3   supporting objective medical evidence in discounting a claimant’s

 4   allegations of disabling symptomatology.         See Burch v. Barnhart, 400

 5   F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical evidence

 6   cannot form the sole basis for discounting pain testimony, it is a

 7   factor the ALJ can consider in his [or her] credibility analysis.”);

 8   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (same); see

 9   also Carmickle v. Commissioner, 533 F.3d at 1161 (“Contradiction with

10   the medical record is a sufficient basis for rejecting the claimant’s

11   subjective testimony”); SSR 16–3p (“[O]bjective medical evidence is a

12   useful indicator to help make reasonable conclusions about the

13   intensity and persistence of symptoms, including the effects those

14   symptoms may have on the ability to perform work-related activities

15   . . .”).

16

17        The ALJ also mentioned the relatively conservative treatment

18   Plaintiff has received for her various alleged impairments (A.R.

19   27-28).    The relatively conservative nature of a claimant’s treatment

20   properly may factor into the evaluation of the claimant’s subjective

21   complaints.    See Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 (9th

22   Cir. 2008); Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007), cert.

23   denied, 552 U.S. 1141 (2008); Osenbrock v. Apfel, 240 F.3d 1157, 1166

24   (9th Cir. 2001).

25

26        The ALJ also mentioned evidence in the record that Plaintiff

27   refused further treatment (specifically knee surgery and injections to

28   relieve pain) (A.R 28, 638, 669).       The only explanation given for such

                                             6
      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 7 of 10 Page ID #:900



 1   refusal was Plaintiff’s supposed fear of needles.          Id.   Unexplained or

 2   inadequately explained refusal of recommended treatment can cast doubt

 3   on a claimant’s credibility.       See Molina v. Astrue, 674 F.3d 1104,

 4   1113 (9th Cir. 2012) (“We have long held that, in assessing a

 5   claimant’s credibility the ALJ may properly rely on unexplained or

 6   inadequately explained failure . . . to follow a prescribed course of

 7   treatment”) (citations and quotations omitted); accord, Fair v. Bowen,

 8   885 F.2d 597, 603 (9th Cir. 1989); see also Coelho v. Astrue, 2011 WL

 9   3501734, at *5 (N.D. Cal. Aug. 10, 2011), aff’d, 525 Fed. App’x 637

10   (9th Cir. 2013) (claimant’s inadequately explained declination of

11   recommended surgical treatment may, under some circumstances,

12   undermine the claimant’s subjective complaints of allegedly disabling

13   pain).

14

15        Plaintiff argues that the ALJ erred by relying on evidence that

16   Plaintiff had refused recommended treatment, citing Trevizo v.

17   Berryhill, 871 F.3d 664 (9th Cir. 2017) (“Trevizo”).           In Trevizo, the

18   claimant had declined to take oxycodone, explaining both that she was

19   afraid of becoming addicted to oxycodone and that the drug she was

20   taking (hydroxyzine) “kept her pain under control.”           Id. at 679-80.

21   The Trevizo Court held that, in view of this explanation (which the

22   ALJ never addressed), the ALJ had erred by finding the claimant not

23   credible for having failed to take the oxycodone.          Id.

24

25        The Trevizo decision is materially distinguishable from the

26   present case.    The claimant in Trevizo might well have rationally

27   refused the potentially addicting oxycodone when a less dangerous drug

28   was already adequately controlling her pain.         By contrast, in the

                                             7
      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 8 of 10 Page ID #:901



 1   present case, the only proffered explanation for Plaintiff’s refusal

 2   of treatment appears to be irrational.         It would appear irrational to

 3   refuse to exchange the momentary discomfort of a safe injection for

 4   the alleviation of otherwise severe, unrelenting pain.           As numerous

 5   courts have held, an ALJ properly may infer that such a refusal

 6   betrays the fact that the pain is not as severe as claimed, and the

 7   ALJ may draw this inference regardless of any asserted fear of

 8   needles.   See, e.g., Moss v. Astrue, 2011 WL 13284756, at *6 (D. New

 9   Mex. Oct. 25, 2011); Galford v. Astrue, 2010 WL 5441634, at *20 (N.D.

10   W.Va. Dec. 8, 2010); Nissen v. Astrue, 2008 WL 2397680, at *1 (N.D.

11   Iowa June 9, 2008); Colgrove v. Astrue, 2008 WL 974838, at *5 (E.D.

12   Tenn. Apr. 9, 2008).     Furthermore, the Trevizo Court appeared to fault

13   the ALJ for failing to inquire into the bona fides of the claimant’s

14   proffered explanation for refusing to take the oxycodone.            In the

15   present case, the ALJ attempted to inquire further into Plaintiff’s

16   explanation for refusing surgery and pain injections (A.R.57).

17   However, Plaintiff frustrated this inquiry by flatly denying that any

18   surgery or pain injections had ever been recommended for her.            Id.5

19

20        As an additional reason for finding Plaintiff’s testimony less

21   than fully credible, the ALJ cited evidence that Plaintiff had engaged

22   in physical activity inconsistent with the invalid-like existence she

23   had claimed for herself (A.R. 27).          For example, Plaintiff reported to

24   a third party examiner that Plaintiff had walked “long distances”

25   during a field trip with one of her children (A.R. 621).

26
          5
27             Contrary to Plaintiff’s testimony, counsel for
     Plaintiff appears now to concede that surgery and pain injections
28   were recommended for Plaintiff (Plaintiff’s Motion at 7-8).

                                             8
      Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 9 of 10 Page ID #:902



 1   Inconsistencies between claimed incapacity and actual activities

 2   properly can impugn a claimant’s credibility.          See, e.g., Molina v.

 3   Astrue, 674 F.3d at 1112 (“the ALJ may consider inconsistencies in the

 4   claimant’s testimony or between the testimony and the claimant’s

 5   conduct”); Valentine v. Commissioner, 574 F.3d 685, 693 (9th Cir.

 6   2009) (claimant’s admitted activities did not suggest that claimant

 7   could work, but did suggest that claimant was exaggerating the

 8   severity of claimant’s limitations); Lingenfelter v. Astrue, 504 F.3d

 9   1028, 1040 (9th Cir. 2007) (activities inconsistent with alleged

10   symptoms relevant to credibility determination); Thomas v. Barnhart,

11   278 F.3d 947, 958-59 (9th Cir. 2002) (inconsistency between claimant’s

12   testimony and claimant’s actions supported rejection of claimant’s

13   credibility); Verduzco v. Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999)

14   (inconsistency between claimant’s testimony and claimant’s actions

15   cited as a clear and convincing reason for rejecting claimant’s

16   testimony).

17

18        It may be that not all of the ALJ’s stated reasons for

19   discounting Plaintiff’s subjective symptomatology are legally valid.

20   However, notwithstanding the invalidity of one or more of an ALJ’s

21   stated reasons, a court may uphold an ALJ’s credibility determination

22   where sufficient valid reasons have been stated.          See Carmickle v.

23   Commissioner, 533 F.3d at 1162-63.          In the present case, the ALJ

24   stated sufficient valid reasons to allow this Court to conclude that

25   the ALJ discounted Plaintiff’s credibility on permissible grounds.

26   See Moisa v. Barnhart, 367 F.3d at 885.         The Court therefore defers to

27   the ALJ’s credibility determination.         See Lasich v. Astrue, 252 Fed.

28   App’x 823, 825 (9th Cir. 2007) (court will defer to Administration’s

                                             9
     Case 5:19-cv-02022-E Document 18 Filed 04/29/20 Page 10 of 10 Page ID #:903



 1   credibility determination when the proper process is used and proper

 2   reasons for the decision are provided); accord Flaten v. Secretary of

 3   Health & Human Services, 44 F.3d 1453, 1464 (9th Cir. 1995).6

 4

 5                                     CONCLUSION

 6

 7        For all of the foregoing reasons, Plaintiff’s motion for summary

 8   judgment is denied and Defendant’s motion for summary judgment is

 9   granted.

10

11        LET JUDGMENT BE ENTERED ACCORDINGLY.

12

13              DATED: April 29, 2020.

14

15                                                   /s/
                                                CHARLES F. EICK
16                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
          6
26             The Court should not and does not determine the
     credibility of Plaintiff’s testimony concerning her subjective
27   symptomatology. Absent legal error, it is for the
     Administration, and not this Court, to do so. See Magallanes v.
28   Bowen, 881 F.2d 747, 750, 755–56 (9th Cir. 1989).

                                            10
